Citation Nr: 0115325	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for a right humerus fracture disability and hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to October 
1947.  The claim currently on appeal was filed on October 17, 
1997.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits currently sought on appeal in 
December 1998, and the veteran appealed its decision.  The RO 
similarly denied VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for residuals of a head injury 
with headaches in March 1999.  The veteran did not appeal 
that decision.  Accordingly, the Board has no jurisdiction 
over the latter matter.  38 U.S.C.A. §§ 7104, 7105 (West 
1991).


REMAND

The veteran claims to have fallen in a VA outpatient clinic's 
garage on August 13, 1997, when he was walking toward his 
car, and to have sustained a right humerus fracture and 
hearing loss as a result of that fall, which he attributes to 
VA negligence and seeks recovery for pursuant to 
38 U.S.C.A. § 1151.  The RO advised the veteran in part in 
its March 1999 Statement of the Case that VA compensation 
benefits were not warranted for right humerus fracture and 
hearing loss disability because the veteran's injury was due 
to a fall and not due to VA treatment.

The veteran asserts in part that as a result of VA's 
negligent treatment of the right humerus fracture which he 
sustained on August 13, 1997, he now has more disability than 
he would have otherwise.  Namely, he asserts that VA's 
choosing to treat his right humerus fracture with an 
immobilizer rather than with a cast constituted negligence, 
and he also asserts that such treatment choice caused there 
to be additional right humerus fracture disability that he 
would not have if VA had treated his fracture with a cast.  
The RO has not expressly adjudicated this aspect of the 
veteran's claim, and it must do so in the first instance, in 
order to provide the veteran with due process of law.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

First, however, VA must assist the veteran with his claim.  
During the course of the appeal, legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded " claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("VCAA).  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has not developed the 
veteran's claim pursuant to the VCAA.

Under the circumstances, the Board has determined that it 
cannot issue a decision on the veteran's claim without 
prejudicing his right to due process of law.  See Bernard.  
The Board therefore concludes that due process and duty to 
assist considerations mandate that the RO must consider the 
veteran's claim in light of the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The law mandates that VA provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 

The Board notes that there is no medical opinion of record 
indicating whether or not VA's choosing in August 1997 to 
treat the veteran's right humerus fracture with an 
immobilizer instead of a cast constituted negligence or the 
like, or indicating, if so, whether such negligence or the 
like caused additional right humerus fracture disability.

Moreover, the most recent medical record concerning the 
veteran's right humerus fracture which is of record is a VA 
medical record dated in April 1998.  It indicates that 
further VA treatment of it was to ensue.  As such, the Board 
believes that there may be more recent medical records of 
treatment which exist and that they might aid in a 
determination as to whether or not VA's treatment choice 
aggravated the veteran's right humerus fracture disability.  
As such, a request for additional records will be made.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should assist the veteran by 
attempting to obtain and incorporate 
into his claims folder any additional 
right humerus fracture treatment 
records, VA or otherwise, which may 
exist.  

2.  The claims folder should thereafter 
be made available to a VA orthopedist.  
The physician should be requested to 
render an opinion as to whether VA's 
choosing to treat the veteran's right 
humerus fracture with an immobilizer 
rather than a cast constituted 
carelessness, negligence, error in 
judgment, or the like on the part of the 
VA in furnishing medical treatment in 
August 1997.  If the physician opines 
that such treatment choice did 
constitute carelessness, negligence, 
error in judgment, or the like on the 
part of the VA in furnishing medical 
treatment in August 1997, the physician 
also should be asked to render an 
opinion with reasons as to whether or 
not additional disability resulted from 
such treatment.  If the physician deems 
that a clinical examination and/or 
testing of the veteran is necessary to 
render an informed opinion, then such 
examination/testing should be arranged.  
A discussion of the veteran's medical 
care and a complete rationale for the 
opinion expressed should be provided.

3.  Thereafter, the RO should 
readjudicate the claim, including in 
light of the negligent treatment 
(immobilizer verses cast) aspect of the 
claim.  The RO must review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The veteran is informed that he 
remains under a duty to submit evidence 
in support of the claim.  If the veteran 
has or can obtain evidence that 
establishes that his right humerus 
fracture disability is worse as a result 
of VA's choosing to immobilize it rather 
than cast it, that evidence must be 
submitted by him to the RO.  In this 
regard, the veteran stated in his 
substantive appeal that we VA did not 
have all the facts.  We again note that 
if there is additional evidence, he must 
submit that evidence.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  The veteran is 
free to submit additional evidence in support of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




